Whereas by an Order of the 4th January inst. for the reasons therein contained, It was Ordered that both Partys should attend this day in order to be heard, and deliver what they had to offer, in writing. Accordingly Mr. Whitaker of Counsel for the Complainants, and Mr. Hume of Counsel for the Defendants, appearing this day, did deliver in writing to this Court their mutual Agreement, and severally prayed, that it may be made an Order of this Court; Whereupon, and upon reading and amending of the Agreement by consent of both Partys, the Court held it reasonable to allow The same, and Do accordingly Order That the said Agreement (as hereunder is mentioned and recited) Do stand Established and  Confirmed, as follows, Vizt “It is this day mutually agreed by and between the Partys Complainants and Defendants Who> do severally pray that this their agreement may be made an Order of this honourable Court, Vizt That within Thirty days after date, a division by Lot shall be made of the Personal Estate of the said James Gilbertson, by three persons to be indifferently chosen by the Partys abovesaid; that after such Division shall be made, one third part of the said Estate shall be delivered to the said George Bassett, in right of the said Mehitable his wife; and that the other two thirds thereof shall be delivered to the said Executors, for the use of the said Complainant Anne Gilbertson That The Barn now erected on the said prem*279isses shall be intirely for the use of the said Anne Gilbertson; and at the charge of the said Anne.
That the said Bassett shall have the full use of the dwelling house and appurtenances, and that all and every the other houses (not herein before mentioned) except one room for Six Months for the Executors Overseer, shall be used and occupied by the said Executors for the use of the said Anne, for and during the space of Nine Months next insuing, and from thenceforth to be used and enjoyed by the said George and Mehitable.
“That The Plantation whereon the said George Bassett now lives containing by estimation 1000 acres or thereabouts shall be likewise divided by indifferent persons to be chosen as aforesaid, in manner following Vizt.
“The Pasture Lands in three parts.
“The Rice and Corn Lands that are already cleared, in three parts.
“and the Lands remaining uncleared, in three parts.
“Two Third parts of the said Lands respectively mentioned, to be in the possession of the said Executors, for the use of the said Infant, and the other third part to be used and manured by the Negro Slaves and their Issue and increase, that shall be allotted to him the said George Bassett as aforesaid, and by no other Negroes whatsoever.
“That the Executors shall have free ingress and egress to the Barn, and that the paths and ways from every part of the Plantation to the Landing; and the said Landing shall be used in common by the Parties aforesaid.
“That the said George and Mehitable shall have the care and education of the said Anne; It being Agreed That she shall be educated in the Principles of the Church of England; and that the said Archibald Stobo be acquainted therewith. And The said  George to have a reasonable allowance for her maintenance by the said Executors.
“That The Bill lately exhibited in this Honourable Court be withdrawn by the Complainants, and That The Defendants shall on oath answer such Bill as shall be filed by the Complainants against them the Defendants within Twenty days after date hereof.
“That the said George and Mehitable shall also answer such Bill of Complaint as shall be filed by the now Defendants against them, within fourteen days after date hereof.
“That one third part of the moneys and other effects that shall appear to be in the hands of the Executors any or either of them, or any other person or persons in trust for them, shall be paid to the said George and Mehitable; he the said George giving Security to refund so much thereof to the said Executors, as shall be proportionable to one third part of the debts that shall appear due from the deceased to any persons claiming the same.
“That The last Year’s Crop made on the Plantation aforesaid be equally divided, (to wit) in thirds, as aforesaid, after all charges shall be deducted.
*280“That The Plots and Grants of the deceased’s Lands be delivered into the hands of the Executors.
“That The Molatto Woman named Ruth have her living on the Plantation, according to the Will of the said Gilbertson.
“That The Executors shall Yearly account to His Majesty’s Court of Chancery for the Profits of the Infant’s Estate.
“And That all and every the matters aforesaid shall be complied with and performed by all and every the said Parties in such manner as this Honourable Court shall by their Decree direct and appoint.
Intr.
Thos Lamboll Deputy Register